Citation Nr: 1548502	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for status post diskectomy and laminectomy of the lumbar spine.

2. Entitlement to an increased (compensable) rating for bilateral hearing loss.

3. Whether new and material evidence have been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder (other than anxiety disorder), to include PTSD, depression, and bipolar disorder.

5. Entitlement to service connection for fibromyalgia.

6. Entitlement to service connection for chronic fatigue syndrome.

7. Entitlement to service connection for irritable bowel syndrome. 

8. Entitlement to an increased disability rating in excess of 30 prior to November 1, 2013, and in excess of 10 percent thereafter, for osteoarthritis and degenerative disc disease of the cervical spine, to include whether the reduction from 30 percent to 10 percent, effective November 1, 2013, was proper.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities(TDIU).


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran had active service from February 1984 to September 1994.

This matter is on appeal from a September 2010 rating decision and an April 2013 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran has claimed and the RO adjudicated service connection for PTSD and depression.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that the Veteran has also been diagnosed with and treated for bipolar disorder.  As such, given the holding in Clemons, the Board has combined and recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder (other than anxiety disorder), to include PTSD, depression, and bipolar disorder.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  The Veteran has been previously service-connected for anxiety disorder and therefore, this issue will not be addressed in this decision.  

In addition, the Veteran has submitted evidence indicating that his service-connected disabilities affect his ability to obtain and maintain gainful employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The request to reopen a previously denied claim of entitlement to service connection for PTSD is granted herein, and the merits of the claim, now characterized as entitlement to service connection for an acquired psychiatric disorder (other than anxiety disorder), to include PTSD, depression, and bipolar disorder, as explained above, is addressed in the REMAND section of this decision.

In addition, the issues of entitlement to service connection for fibromyalgia; entitlement to service connection for chronic fatigue syndrome; entitlement to service connection for irritable bowel syndrome; entitlement to an increased disability rating in excess of 30 prior to November 1, 2013, and in excess of 10 percent thereafter, for osteoarthritis and degenerative disc disease of the cervical spine, to include whether the reduction from 30 percent to 10 percent, effective November 1, 2013, was proper; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran's status post diskectomy and laminectomy of the lumbar spine has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and the incapacitating episodes did not total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2. As of December 29, 2014, the Veteran's service-connected status post diskectomy and laminectomy of the lumbar spine resulted in left lower extremity radiculopathy manifested by no more than a mild sensory and functional impairment, which more nearly approximates a mild disability of the femoral nerve.

3. The average pure tone hearing loss found by the VA audiological evaluation in July 2010 was 50 Hz in the right ear and 48.75 Hz in the left ear. Speech recognition scores using the Maryland CNC word lists was 96 percent in the right ear and 94 percent in the left ear.

4. The average pure tone thresholds and speech recognition scores demonstrated during the July 2010 VA examination correspond to level I, bilaterally.

5. The average pure tone hearing loss found by the VA audiological evaluation in July 2011 was 48.75 Hz, bilaterally. Speech recognition scores using the Maryland CNC word list were 94 percent in the right ear and 96 percent in the left ear.

6. The average pure tone thresholds and speech recognition scores demonstrated during the July 2011 VA examination correspond to level I, bilaterally.

7. In a December 1996 decision, the RO denied a claim for service connection for PTSD.

8. Evidence associated with the record since the December 1996 Board denial of the claim for service connection for PTSD includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for status post diskectomy and laminectomy of the lumbar spine have not been met.   38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).

2. As of December 29, 2014, the criteria for a separate 10 percent rating, but no higher, for mild left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8526 (2015).

3. The criteria for an increased compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Codes 6100, 6201 (2015).

4. The December 1996 decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38C.F.R. § 20.1100 (2015).

5. The additional evidence presented since the December 1996 Board decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, letters dated June 2010 and July 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  

With respect to the Dingess requirements, the June 2010 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim for entitlement to service connection for PTSD, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file. VA treatment records have also been associated with the Veteran's electronic paperless file.  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations of his lumbar spine in July 2010, July 2011, and December 2014; audiological examinations in July 2010 and July 2011; and general medical examinations in August 2010, September 2010, and July 2011.  The findings of the VA examiners involved review of the claims file and a thorough examination of the Veteran and the medical opinions were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Furthermore, regarding the Veteran's claims for an increased disability rating, new examinations are not required as the Veteran has not described a worsening in the severity of his symptoms since the most recent examinations.  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Entitlement to an Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Lumbar Spine

For historical purposes, by rating decision dated in January 1996, the RO granted service connection for lumbar spine status post diskectomy and laminectomy, and assigned an initial 10 percent disability rating effective September 8, 1994.  By rating decision dated in June 1998, the RO increased the disability rating for the lumbar spine to 40 percent disabling effective February 8, 1998, and this rating was continued by an October 1998 rating decision.  In August 2001, the RO proposed a decrease of the Veteran's service-connected lumbar spine disability to 20 percent disabling.  In December 2001, the RO decreased the Veteran's service-connected lumbar spine disability rating to 20 percent and this rating was continued in an August 2002 rating decision.  The Veteran submitted the current claim on appeal for an increased rating for his lumbar spine disorder in July 2007. 

The Veteran has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293, when service connection was initially granted in January 1996. The Board notes that effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including intervertebral disc syndrome (IVDS).  In this case, the Veteran filed a claim for an increased rating in June 2008. Therefore, in this case, only the revised criteria apply.  

The current General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

Turning to the evidence of record, the Veteran was afforded a VA spine examination in July 2010 where he reported back pain and that over the past one to two years his pain has become significantly worse.  He stated he has radiating pain down both of his legs which has become worse.  He also reported occasional numbness in his feet along the lateral aspect of both feet and does occasionally use a cane which provides him minimal relief.  He stated he is able to walk for less than 15 minutes and only walk one to two blocks.  He stated flare-ups occur daily and are worsened in his back when sitting and walking for long distances.  It was relieved when lying down and pain medications.  He stated the condition affected his activities of daily living and that he was currently unemployed.  He stated he has never been ordered on 12 months of bed rest.  He has had some decrease in urinary output but otherwise does not have any complete loss of bowel or bladder function.  

A physical examination revealed the Veteran was able to ambulate with a normal gait and performed heel and toe walk without difficulty.  He had no paraspinal muscle spasm.  The Veteran's range of motion was forward flexion to 90 degrees with pain from 10 to 90 degrees and extension from 0 to 10 degrees with pain from 0 to 10 degrees.  The Veteran's range of motion did not change with repetitive activity and his pain in the range of motion arc did not change with repetitive activity.  The Veteran's lower extremity motor examination revealed full strength of bilateral hip flexors, quadriceps, hamstrings, gastro soleus, tibialis anterior, and extensor hallucis longus.  He had full sensation to light touch over the L1, L2, L3, L4, L5, and S1, bilaterally.  An x-ray of the lumbar spine showed previous laminectomy at L5 with narrowing of the disk space at L5-S1 with no associated anterior listhesis or retrolisthesis.  He had no identifiable pars defect and had mild joint space narrowing of his facet joints, particularly at L4-L5 and L3-L4.  A diagnosis of degenerative lumbar disk disease status post laminectomy and diskectomy was confirmed.

In July 2011, the Veteran underwent another VA spine examination where he stated the pain has been significantly worse in the past two years.  He rated the pain as an 8 or 9 on a scale of 10 on a regular basis.  He claimed he has pain that radiates down the posterior aspect of both of his legs.  He reported using a cane occasionally which provided minimal relief.  He was only able to walk less than 15 minutes or one to two blocks without pain in his back bothering him.  He reported flare-ups that occur daily and are exacerbated with prolonged sitting or prolonged walking.  The pain is relieved with lying down.  The Veteran reported having physical therapy, injections for his back, and he takes pain medication.  The Veteran stated that the condition does affect his activities of daily living and he is currently unemployed because of his back.  The Veteran was never ordered on bed rest over the last year.  He denied any fevers, chills, or other constitutional symptoms.  He also denied any bowel or bladder dysfunctions.  (Benign prostatic hypertrophy was noted on general medical examination.)

A physical examination revealed the Veteran walked with a normal gait.  He was able to toe-walk and heel-walk without difficulty.  There were no gross balance or coordination problems noted.  The Veteran had mild tenderness about his lower lumbar spine in the midline as well as associated tenderness about the paraspinal muscles of his lumbar spine.  There was no evidence of paraspinal muscle spasm.  The range of motion testing showed forward flexion of 90 degrees with pain from 20 to 90 degrees and extension at 15 degrees with pain from 5 to 15 degrees.  Bilateral lateral flexion and extension were from 0 to 30 degrees with pain throughout.  There was no increase of pain or loss of motion with repetitive range of motion testing times three.  The Veteran's bilateral lower extremities showed 2+ palpable dorsalis pedis pulse, sensations was intact to light touch in the L1 through S1 nerve distributions.  He had full strength of his hip flexions, knee flexors , tibialis anterior, EHL, FHL, and gastroc soleus.  A diagnosis of moderate degenerative disk disease of the lumbar spine at L5-S1was confirmed.

The VA examiner determined that the Veteran did have pain on range of motion testing of his lumbar spine and it was conceivable that pain could worsen and further limit function.  The VA examiner stated, however, that it was not feasible to express this in terms of additional loss of motion as these matters could not be determined with any degree of medical certainty.  In addition, the VA examiner concluded that there was no reason why the Veteran would not be able to engage in sedentary-type employment. 

Finally, a completed Disability Benefits Questionnaire for the back was submitted in December 2014 wherein it was noted that the Veteran's forward flexion and extension were within normal limits.  There were no abnormalities noted in the Veteran's range of motion.  Repetitive-use testing did not demonstrate additional limitations of range of motion.  He reported pain in the back where he had surgery.  There was no pain when the joint was used in weight bearing or non-weight-bearing.  There was no evidence of guarding or muscle spasms of the thoracolumbar spine, gait was normal, and spinal contour was normal.  Pain on movement was noted but it was not associated with limitation of motion.  There was no additional functional loss.  The Veteran had full strength in the flexion and extension of the lower extremities, bilaterally, and without reduction in muscle strength.  There was no evidence of muscle atrophy or ankylosis.  The reflex examination of the knees and ankles, bilaterally, was normal.  A sensory examination revealed normal findings for sensation to light touch testing, bilaterally, in the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  A position sense and cold sensation test was normal.  The straight leg raising test was negative.  The Veteran had radicular pain which was described as severe constant pain, at time excruciating, present in the left lower extremity.  The Veteran had severe paresthesia and/or dysesthesias in the left lower extremity.  There were no reports of numbness.  The VA examiner determined the severity of the radiculopathy, after considering the subjective symptoms was mild in the left lower extremity.  There were no objective neurologic abnormalities or findings associated with the lumbar spine condition.  Finally, the Veteran does have IVDS but without incapacitating episodes.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's status post diskectomy and laminectomy of the lumbar spine did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; or IVDS with incapacitating episodes.

The Board further finds that a rating in excess of 20 percent is not warranted under the General Rating Formula.  Specifically, in order to warrant a higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  In the instant case, the Board finds that the Veteran's lumbar spine disability results in no more than flexion limited to 90 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use at both the July 2010 and July 2011 VA examinations.  In addition, the December 2014 Disabilities Benefits Questionnaire also noted the Veteran's lumbar flexion was within normal limits. 

Furthermore, there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  As stated above, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran has not demonstrated loss of flexion to 30 degrees. The evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, stiffness, and lack of endurance. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected lumbar spine disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent under the Formula for Rating IVDS Based on Incapacitating Episodes; however, the evidence fails to reflect that his lumbar spine disability results in IVDS or incapacitating episodes.  Specifically, none of the VA examiners stated that the Veteran's back pain was incapacitating or that he was prescribed bed rest by a physician.  Therefore, a rating in excess of 20 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of associated neurologic abnormalities pertaining to the bladder or bowel that are related to the service-connected low back disability.

However, the weight of the evidence further shows that the Veteran has radiculopathy of the left lower extremity.  Diagnostic Code 8526 pertains to paralysis of the anterior crural (femoral) nerve.  Under that Diagnostic Code, a 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 30 percent rating is assignable for severe incomplete paralysis.  A 40 percent rating is assignable for complete paralysis, with paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

According to the December 2014 VA Disabilities Benefits Questionnaire, the VA examiner determined the severity of the radiculopathy, after considering the subjective symptoms, was mild in the left lower extremity with involvement of the L2/L3/L4 nerve roots.  In consideration thereof, the Board finds that the impairment of the left lower extremity radiculopathy is analogous to mild sensory and functional impairment, which more nearly approximates a mild disability of the femoral nerve such that a separate 10 percent rating is warranted under DC 8526 for the period from December 29, 2014.   Radiculopathy was first diagnosed in December 2014.

A rating in excess of 10 percent for the left lower extremity radiculopathy under DC 8526 is not warranted.  Although the Veteran has reported subjective complaints of increased severity, the Veteran's muscle strength, sensory, straight leg raising testing have all resulted in normal findings.  As such, the Board finds that the Veteran's left lower extremity radiculopathy is no more than mild and does not more nearly approximate moderate or severe incomplete paralysis or complete paralysis at any point during the appeal as contemplated by DC 8526.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his back disability and notes that his lay statements are competent to describe certain symptoms associated with this disability.  The Veteran's history and symptoms reported have been considered; including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's lumbar spine disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected lumbar spine disability. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Hearing loss

The Veteran was granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective February 21, 1996, in a June 1998 rating decision.  The Veteran contends that an increased (compensable) rating for his bilateral hearing loss should be assigned. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On the authorized VA audiologic evaluation for rating purposes, in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
70
LEFT
15
25
40
65
65

The average was 50 Hz for the right ear and 48.75 Hz for the left.  The speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  These audiologic results produce a numeric designation of "I" bilaterally.  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2015).

The Veteran was afforded another authorized VA audiologic evaluation for rating purposes in July 2011 where pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
65
LEFT
20
25
40
65
65

The average was 48.75 Hz, bilaterally.  The speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  These audiologic results produce a numeric designation of "I" bilaterally.  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2015). 

Based on the evidence in the record, the Board finds the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  While the Veteran may feel that his service-connected hearing loss is disabling to such an extent that it warrants a higher rating, the objective findings of licensed audiologists using established techniques and testing equipment are substantially more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  The provisions of 38 C.F.R. §4.86 do not apply, as the Veteran does not demonstrate exceptional patterns of hearing impairment, as defined in this regulation.

Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the issue of the lumbar spine, the Board finds that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation Service, under 38 C.F.R. § 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for status post diskectomy and laminectomy.  In applying the regulatory criteria, the Board is unable to find that the disability picture more nearly approximates the criteria for a rating in excess of 20 percent at this time.  The Board has also considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the issue of hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R.        § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  At the July 2011 VA examination, the Veteran reported that he had difficulty understanding speech and has communication difficulties with his fiancée.  He stated he has to turn the television up to a loud level in order to hear.  At the July 2011 VA audiology examination, the VA examiner noted that the Veteran currently wears hearing aids, bilaterally, and has difficulty hearing speech in the presence of background nose and at a distance.  He also has to increase the volume on the television.  The VA examiner concluded that without the Veteran's use of hearing aids, understanding speech and communication would be difficult in most listening environments.  With the use of amplifications, the Veteran would be expected to hear fairly well in quiet situations while people are speaking at close range.  However, even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments with the lack of visual cues.  Overall, the Veteran's hearing loss did not preclude gainful physical or sedentary employment.

The Board notes that based on these assessments, while the Veteran described difficulty hearing, this is not an unusual or exceptional feature of hearing loss.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  See Martinak v. Nicholson, supra.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  Further inquiry into extraschedular consideration is moot.  See Thun.

The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. 
New and Material Evidence to Reopen

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, although it appears the RO reopened the Veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen a claim of entitlement to service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claim for service connection for PTSD was originally denied in a January 1996 rating decision as a current disability was not found; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  A December 1996 rating decision continued the denial of service connection for PTSD.  The Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the December 1996 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the December 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The December 1996 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a PTSD. Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record, post-service treatment records indicate the Veteran has been diagnosed with, and treated for, PTSD.  Therefore, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

As such, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for status post diskectomy and laminectomy of the lumbar spine is denied.

A separate 10 percent rating is assigned for left lower extremity radiculopathy from December 29, 2014, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; the claim is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Regarding the issue of entitlement to service connection for PTSD, depression and bipolar disorder, the Board notes that various post-service treatment records reflect that the Veteran has been diagnosed with, and treated for, PTSD and depression.

The Veteran was afforded a VA examination in August 2010 for PTSD and in August 2011 for mental disorders other than PTSD and eating disorders.  The Board finds, however, that these examinations are inadequate for purposes of determining whether the Veteran's claim should be granted.  First, the August 2010 VA examiner determined that the Veteran did not meet the criteria for PTSD but failed to acknowledge and discuss the prior diagnosis of PTSD as indicated in the VA treatment records.  Second, both VA examinations failed to acknowledge and discuss the prior diagnosis of depression.

Therefore, as the Board finds that the VA opinions of record regarding this issue are inadequate as they failed to address the diagnoses and treatment for PTSD and depression, a new VA examination, if possible with an examiner other than the one who conducted the July 2013 and December 2013 VA examinations, is necessary.

Regarding the issue of entitlement to an increased disability rating in excess of 10 percent for service-connected osteoarthritis and degenerative disc disease of the cervical spine, the August 2013 rating decision reduced the rating, from 30 percent to 10 percent effective November 1, 2013, after proposing the reduction in a May 2013 rating decision.  The Veteran filed a notice of disagreement in March 2008 indicating that he wished to appeal the reduction.  However, in the statement of the case issued in August 2013 (the same date as the rating decision), the RO failed to include reference to the regulation pertaining to rating reductions, 38 C.F.R. § 3.105(e) (2015).  Corrective action was also not included in the subsequently issued January 2015 supplemental statement of the case.  Therefore, the Board concludes that a remand is necessary to cure the procedural defect.

The Veteran seeks entitlement to service connection for fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome. Before the Board can adjudicate these claims, however, additional development is required. 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a Statement of the Case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a Statement of a Case), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203. 

The Board finds that the Veteran has submitted a timely NOD to the April 2013, decision notification letter.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a)(2015).  Significantly, however, to date, it does not appear that the RO has issued a Statement of the Case in response to the April 2013 Notice of Disagreement.  In such cases, the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending increased rating and service connection claims. The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's service connection and increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA PTSD/mental disorders examination, if possible by an examiner who has not previously examined the Veteran.  The examiner is asked to address the nature and etiology of PTSD, depression, and bipolar disorder as reflected in the Veteran's VA treatment records. If the examiner determines that no acquired psychiatric disorder is present other than anxiety disorder, he or she must discuss treatment records which diagnose PTSD, depression, and bipolar disorder and specifically discuss whether these diagnoses and symptoms are better accounted for by a diagnosis of anxiety disorder and explain why.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, other than anxiety disorder, to include PTSD, depression, and bipolar disorder, is of service onset or otherwise related to active service or any incident of such service. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims file and must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed. Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. The AOJ should issue a Statement of the Case as to the issues of entitlement to service connection for fibromyalgia; service connection for chronic fatigue syndrome; and service connection for irritable bowel syndrome.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal.

3. Upon completion of the development requested in paragraphs 1, above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations. If any claim remains denied, the AOJ should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


